Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 12, 2018

                                     No. 04-18-00218-CV

                            EX PARTE Jake Alexander GARCIA,

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI21969
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
        Appellant’s brief was due June 6, 2018. Neither the brief nor a motion for extension of
time has been filed. We, therefore, ORDER appellant to file, on or before July 23, 2018, his
appellant’s brief and a written response reasonably explaining (1) his failure to timely file the
brief and (2) why appellee is not significantly injured by his failure to timely file a brief. If
appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant has failed to comply with a court order).



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court